The Attorney               General of Texas
                                              August     24,   1978
JOHN   L. HILL
Attorney General


                   Honorable Fred S. Brinkley, Jr.                 Opinion No. H- 1232
                   Executive Director/Secretary
                   Texas State Board of Pharmacy                   Re: Whether       the Texas State
                   211 East 7th Street                             Board of Pharmacy       may require
                   Austin, Texas 78701                             that pharmacists     seeking to be
                                                                   licensed in Texas by reciprocity
                                                                   pass a Jurisprudence    examination
                                                                   encompassing     the Texas Phar-
                                                                   macy,     Dangerous      Drug     and
                                                                   Controlled Substances Acts.

                   Dear Mr. Brinkley:

                          You have requested       our opinion regarding the authority   of the State
                   Board of Pharmacy          to require persons seeking to be licensed      under the
                   reciprocity     provisions of article 4542a, V.T.C.S., to pass a special examin-
                   ation.     Section 9(c) of that statute,     after stating the requirements    for a
                   license to practice pharmacy, adds the following proviso:

                               Provided that the State Board of Pharmacy may, in its
                               discretion, upon the payment         of an amount,    not to
                               exceed Two Hundred Fifty Dollars ($250), set by the
                               Board, grant a license to practice pharmacy to persons
                               who furnish proof that they have been registered          as
                               such in some other state or territory,     and that they are
                               of good moral character,         provided   that such other
                               Board in its examination       required   the same general
                               degree of fitness required by this State, and grants the
                               same reciprocal     privileges    to pharmacists     of this
                               State.

                          Section 9(c) clearly authorizes       the Board to grant a license to any
                   person who fulfills certain specific        criteria,   and whose original state of
                   licensure    does likewise.     An examination      is not among the listed require-
                   ments.    In Kelly v. Industrial Accident Board, 358 S.W.2d 874 (Tex. Civ. App.
                   -Austin 1962, writ ref’d), the court declared that




                                                  p.   4921
Honorable   Fred S. Brinkley,   Jr.   -        Page 2   (H-1232)



            the rules and regulations  so enacted by the administrative
            body may not impose additional         burdens,   conditions    or
            restrictions in excess of or inconsistent    with the statutory
            provisions.
358 S.W.2d at 876-77. This office has frequently held that a statutory board is not
authorized    to impose upon its licensees       conditions   not prescribed    by statute.
Attorney    General Opinions H-870 (1976); H-669 (1975); M-1219 (1972); V-964 (1949).
See State v. Cortez,       333 S.W.2d 839, 841 (Tex. 1960); Board of Insurance
Commissioners     of Texas v. Guardian Life Insurance Co., 180 S.W.2d 906, 908 (Tex.
1944). In our opinion, the Board of Pharmacy         is without authority    to require any
person to take or pass a special examination       as a condition of licensing under the
reciprocity  provisions of section 9(c) of article 4542a.

                                      SUMMARY

            The State Board of Pharmacy is not authorized       to require
            any person to take or pass a special       examination     as a
            condition  of licensing under the reciprocity   provisions    of
            section 9(c) of article 4542a, V.T.C.S.




APPROVED:




DAVID M. KENDALL, First Assistant
         -‘\

cg&.&n
Opinion Committee    ’




                                          p.     4922